UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 3, 2012 Date of Report (Date of earliest event reported) ONTECO CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-53104 51-0668045 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 19495 Biscayne Blvd. Suite 411 Aventura, Florida (Address of principal executive offices) (Zip Code) (305) 932-9795 Registrant’s telephone number, including area code InfoSpi Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5. CORPORATE GOVERNANCE AND MANAGEMENT ITEM 5.03 AMENDMENT TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR Certificate of Amendment On April 3, 2012, Onteco Corporation, a corporation organized under the laws of the State of Nevada(the “Company”), filed a Certificate of Amendment with the Nevada Secretary of State to reduce its authorized capital from 2,000,000,000 shares of common stock, par value $0.001, to 300,000,000 shares of common stock, par value $0.001, and 10,000,000 shares of preferred stock, par value $0.001 (the “Decrease in Authorized”). The Decrease in Authorized was effective with the Nevada Secretary of State on April 3, 2012 when the Certificate of Amendment was filed. The Decrease in Authorized was approved by the Board of Directors pursuant to written conent resolutions dated March 29, 2012 and further approved by the shareholders holdinga majority of the total issued and outstanding shares of common stock of the Company pursuant to written consent resolutions dated March 29, 2012. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. Certificate of Amendment dated April 3, 2011 filed with the Nevada Secretary of State. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ONTECO CORPORATION DATE: April 4, 2012 By: /s/ Dror Svorai Name: Dror Svorai Title: President/Chief Executive Officer 3
